  Case: 1:12-cv-03375 Document #: 328 Filed: 12/08/20 Page 1 of 5 PageID #:14629




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 CONTINENTAL VINEYARD LLC and
 INDECK-PASO ROBLES LLC,
                                                   No. 12 C 3375
               Plaintiffs,
                                                   Judge Thomas M. Durkin
        v.

 RANDY DZIERZAWSKI and VINIFERA WINE
 CO., LLC,

               Defendants.

                         MEMORANDUM OPINION AND ORDER

       A jury found for Defendants on all but an unfair competition claim against

defendant Randy Dzierzawski, a former officer of both plaintiff entities. Plaintiffs

sought more than $3.5 million in damages. The jury awarded $0, but the Court

ordered Dzierzawski to disgorge $285,731 to Plaintiffs. See R. 293 (Cont’l Vineyard

LLC v. Dzierzawski, 2019 WL 2076248, at *1 (N.D. Ill. May 10, 2019)). The judgment

was affirmed on appeal. See Cont’l Vineyard, LLC v. Vinifera Wine Co., LLC, 973 F.3d

747 (7th Cir. 2020).

       The Court ordered any party seeking costs pursuant to Federal Rule of Civil

Procedure 54(d)(1) to first file a brief arguing that they are a prevailing party.

Plaintiffs filed such a brief. See R. 296.

       Under Rule 54(d)(1), costs “should be allowed to the prevailing party.” In cases

where a party prevails on some claims but not others, costs are appropriate for a party
    Case: 1:12-cv-03375 Document #: 328 Filed: 12/08/20 Page 2 of 5 PageID #:14630




“who prevails as to the substantial part of the litigation.” Testa v. Village of

Mundelein, 89 F.3d 443, 447 (7th Cir. 1996); First Commodity Traders, Inc. v. Heinold

Commodities, Inc., 766 F.2d 1007, 1015 (7th Cir. 1985); The Medicines Co. v. Mylan

Inc., 2017 WL 4882379, at *3 (N.D. Ill. Oct. 30, 2017). A district court enjoys “wide

discretion in determining and awarding reasonable costs.” Testa, 89 F.3d at 447.

        Whether a party prevailed as to a “substantial part” of the case is necessarily

relative to the case as a whole. The absolute or relative amount of monetary relief

awarded (i.e., relative to the amount of damages originally sought) is one indication

of whether a party prevailed as to a substantial part of the case, but it is not the only

factor. The number of claims prevailed upon, and their significance to the case, are

also relevant to this analysis.

        Plaintiffs cite a number of cases finding judgments of smaller absolute and

relative values to demonstrate a substantial victory. But while these cases establish

that the Court is within its discretion to find that Plaintiffs won a substantial part of

this case, they do not demonstrate why the Court should make that finding. In other

words, Plaintiffs do not make any argument as to why the monetary award they

received is indicative of a substantial victory in the context of this case. Such analysis

is particularly necessary here because Plaintiffs won only one claim against one

defendant when they asserted eight claims total. 1 See Springer v. Ethicon, Inc., 2018




1 The jury was asked to decide the following four claims against each defendant: (1)
breach of fiduciary duty for failure to act in good faith; (2) breach of fiduciary duty for
self-dealing; (3) unfair competition; and (4) unjust enrichment. See R. 272 (verdict
form).
                                            2
  Case: 1:12-cv-03375 Document #: 328 Filed: 12/08/20 Page 3 of 5 PageID #:14631




WL 1453553, at *12 (N.D. Ill. Mar. 23, 2018) (citing cases denying costs when the

plaintiff won only some claims against some defendants).

      The primary claims here were for breach of fiduciary duty and unfair

competition. Plaintiffs alleged that Dzierzawski breached his fiduciary duty to

Plaintiffs because he formed a separate company to take advantage of certain

business opportunities that he should have directed to Plaintiffs as their officer.

Specifically, Dzierzawski satisfied a deal he made with Meijer Stores to sell it certain

varietals of wine by purchasing the wine from Plaintiffs and then reselling it under

his own brand name. Plaintiffs alleged both that they lost sales specifically because

Dzierzawaski sold their wine under his label and generally because he focused his

energy on his own company to Plaintiffs’ detriment. Plaintiffs sought more than $2.1

million in lost profits, $191,000 in costs due to Dzierzawski using Plaintiffs’ assets for

his own benefit, and $408,000 in compensation paid to Dzierzawski during the

relevant time period. The jury awarded nothing.

      Lost profits are also an available form of damages for an unfair competition

claim. To succeed on an unfair competition claim, a plaintiff must prove brand

confusion. Unlike the breach of fiduciary duty claim, the jury found for Plaintiffs on

unfair competition, presumably because Defendants were reselling Plaintiffs’ wine

under Defendants’ brand without Plaintiffs’ express permission. But the $0 in

damages indicates that the jury found that any brand confusion was not the source

of Plaintiffs’ alleged damages. Rather, the jury apparently understood the alleged




                                            3
  Case: 1:12-cv-03375 Document #: 328 Filed: 12/08/20 Page 4 of 5 PageID #:14632




damages to be tied to Dzierzawski’s alleged breach of fiduciary duty, which the jury

rejected.

      On post-trial review, the Court ordered disgorgement for unfair competition,

an equitable claim that is the purview of a court not a jury. See R. 214 (the Court’s

order addressing this issue). Plaintiffs sought $814,000. But the Court limited

disgorgement to net profits from Defendants’ sales of wine varietals that Plaintiffs

also sold, which amounted to $285,731.

      In sum, as Plaintiffs themselves argued at trial, “the heart” of Plaintiffs’ case

was the claim for breach of fiduciary duty. See R. 264 at 50 (closing argument

transcript). The jury agreed, such that when they rejected the breach of fiduciary

duty claim, they also found $0 damages, despite a finding of brand confusion. The

Court also agrees that this case was primarily about Dzierzawski’s work for his own

company and whether it detracted from his obligations to Plaintiffs and cost Plaintiffs

profits. The unfair competition claim, premised on brand confusion, was a secondary

theory of the case and aspect of Plaintiffs’ damages. Having been awarded nothing

based on their primary theory, the Court finds that Plaintiffs did not win a

substantial part of the case.




                                          4
  Case: 1:12-cv-03375 Document #: 328 Filed: 12/08/20 Page 5 of 5 PageID #:14633




                                      Conclusion

      Therefore, the Court finds that Plaintiffs are not prevailing parties and they

cannot seek costs under Rule 54(d).

                                                   ENTERED:


                                                   ______________________________
                                                   Honorable Thomas M. Durkin
                                                   United States District Judge
Dated: December 8, 2020




                                          5
